1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   JAMES SHAYLER,                             )   Case No. CV 21-3257 FMO (AGRx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   LOS ANGELES PRESS, LLC, et al.,            )
                                                )
15                       Defendants.            )
                                                )
16
           IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
17
     Dated this 12th day of July, 2021.
18
                                                                        /s/
19                                                             Fernando M. Olguin
                                                            United States District Judge
20

21

22

23

24

25

26

27

28
